Citation Nr: 0712994	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-06 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to a service-connected left 
ankle disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 1989 
and from February 1991 to March 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
left knee disorder is related to military service.

2.  The medical evidence of record shows that the veteran's 
right knee disorder is related to military service.

3.  The medical evidence of record does not show a current 
diagnosis of a right ankle disorder for which service 
connection may be granted.


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A right knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a right ankle disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in November 2002 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in December 2006, at which time the 
claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The veteran's service medical records and VA 
medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to this issue is available and 
not part of the claims file.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 337 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claims for entitlement to 
service connection for a left knee disorder and a right knee 
disorder, without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case, this law does not preclude the Board from adjudicating 
the veteran's claims, as the Board is taking action favorable 
to the veteran by granting service connection for a left knee 
disorder and a right knee disorder.  As such, this decision 
poses no risk of prejudice to the veteran with respect to 
these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records include multiple 
reports of complaints, symptoms, and diagnoses of left and 
right knee disorders.  The left and right knee disorders were 
diagnosed as chondromalacia of the patella.  A service 
medical record with an illegible date gave an assessment of 
right ankle sprain.

After separation from military service, in a March 1998 VA 
outpatient medical report, the veteran complained that he had 
a hard time squatting, kneeling, and running due to knee 
pain.  The assessment was bilateral knee pains.
 
In an April 1998 VA orthopedics outpatient medical report, 
the veteran complained of pain in both knees which began 
during active military service in 1987.  He reported that his 
knees hurt after activities such as kneeling or squatting.  
On examination, no abnormalities were noted.

In a May 1998 VA outpatient rheumatology consultation, the 
veteran complained of knee pain for the previous 10 years, 
which had increased recently.  He reported infrequent knee 
swelling and occasional ankle pain.  The report stated that 
x-ray 


examination of the veteran's bilateral knees showed early, 
mild joint space narrowing but no osteophyte formation.  The 
impression was early osteoarthritis.

In a May 2003 VA outpatient medical report, the veteran 
complained of aches and pains in his legs and knees.  The 
assessment was degenerative joint disease.

In an August 2003 VA joints examination report, the veteran 
complained of left ankle and knee pain.  He also stated 
"that recently his right knee and ankle have begin to do the 
same thing as the left one has done."  On physical 
examination, the veteran's left knee had a slightly limited 
range of motion, painfully McMurray's test, painful Apley's 
grind, and some medial joint line tenderness.  His right 
ankle had a slightly limited range of motion.  No 
abnormalities were reported on examination of the veteran's 
right knee.  The report stated that x-rays of the veteran's 
bilateral knees and ankles were unremarkable.  The assessment 
was chronic ankle pain on the left side and chronic knee pain 
on the left side.  The examiner stated

[i]t is my opinion that these two 
problems are directly related to his 
injuries received in the military.  As 
far as his right ankle condition is 
concerned, it is as likely as not that 
this is secondary also to those injuries 
because of the change of loading and the 
favoring of one extremity over the other.

A December 2003 VA joints examination report stated that 
examination of the veteran's right ankle showed no change 
from the August 2003 VA joints examination report.  The 
assessment was chronic soft tissue pain of the right ankle.  
The examiner stated "[i]t continues to be my opinion that 
the discomfort is an overuse syndrome caused by overloading 
of the right ankle because of the problems with his left knee 
and left ankle."

A March 2004 VA joints examination report stated that on 
physical examination, the veteran's right knee showed 
ligamentous instability and no effusion, which "may be 
chondromalacia sign."  The veteran's left and right knees 
had slightly limited ranges of motion.  The examiner stated

[a]s far as the diagnosis is concerned 
from these conditions, apparently there 
is no diagnosis because there is no 
actual clinical findings.  However, the 
[veteran] does report chronic pain and in 
the examiner's opinion and in the opinion 
of the American Medical Association as 
stated in Guide to the Evaluation [of] 
Permanent Impairment, Fifth Edition 
compiled by Linda Cocchiarella and B. J. 
Anderson, starting at page 569 and going 
through page 580, they [discuss] 
determining how pain is associated with 
impairment.  If the reader continues to 
disagree with my findings, I would 
suggest that another examiner be 
appointed to ascertain if they can 
determine a diagnosis.  As far as 
diagnosis is concerned, chronic pain is a 
code that is billable . . . and therefore 
in my opinion it is in fact a diagnosis.  
Chronic pain is a diagnosis, and that is 
my diagnosis.  Chronic pain of the left 
knee, chronic[.]

A May 2004 VA outpatient medical report stated that the 
veteran complained of pain in his knees.  The assessment was 
arthralgia of the knees and ankles.

A September 2004 VA outpatient medical report stated that the 
veteran complained of bilateral leg pain that was chronic and 
unchanged.  The assessment was knee and ankle pain.

A January 2005 VA outpatient medical report stated that the 
veteran complained of left ankle and knee pain for the 
previous 6 to 8 years.  The assessment was knee and ankle 
pain.

A July 2005 VA outpatient medical report stated that the 
veteran complained of ankle and knee pain.  The assessment 
was left knee and ankle pain.

A January 2006 VA outpatient medical report stated that the 
veteran complained of left lower extremity pain.  The 
assessment was left lower extremity pain, hip, knee, and 
ankle.

Left and Right Knee Disorders

Initially, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. Brown, 
13 Vet. App. 282 (1999).  However, while the veteran has 
repeatedly received diagnoses of pain, the medical evidence 
of record shows that the veteran's left knee disorder and 
right knee disorder have also received diagnoses of 
identifiable conditions.  In military service, chondromalacia 
of the patella was diagnosed.  In May 1998 early 
osteoarthritis was diagnosed.  Finally, a May 2003 VA 
outpatient medical report gave an assessment of degenerative 
joint disease.  Accordingly, the Board finds that the 
veteran's left knee disorder and right knee disorder have 
been diagnosed as identifiable conditions.

The medical evidence of record also shows that the veteran's 
current left knee disorder and right knee disorder are 
related to military service.  The veteran's service medical 
records include multiple reports of complaints, symptoms, and 
diagnoses that are consistent with these disorders.  
Furthermore, all three VA joints examination reports, dated 
in August 2003, December 2003, and March 2004, stated that 
the veteran's left and right knee disorders were related to 
military service.  Indeed, there is no medical evidence of 
record that provides an etiology for the veteran's left and 
right knee disorders which relates them to anything other 
than military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's left knee disorder and right 
knee disorder are related to his military service.  As such, 
service connection for a left knee disorder and a right knee 
disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Ankle Disorder

The medical evidence of record does not show that the veteran 
has been diagnosed with a right ankle disorder, for VA 
purposes.  While a right ankle sprain was diagnosed in 
military service, there is no medical evidence of record that 
a right ankle disability has been diagnosed since 1991, over 
15 years ago.  Since separation from military service, right 
ankle pain and arthralgia have been repeatedly diagnosed.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  
Accordingly, the medical evidence of record does not show 
that the veteran has a current right ankle disability for VA 
purposes.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the medical evidence of record shows the 
veteran does not have a current diagnosis of a right ankle 
disability for which service connection may be granted and as 
such, service connection for a right ankle disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of a right ankle disability for which service connection may 
be granted, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a right ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


